Dissenting Opinion by
Judge Rogers:
I respectfully dissent because I believe that the averments of the petition for review that the Commonwealth agreed with the petitioner in writing to construct the Casimir Pulaski Expressway, a necessary access to the petitioner’s Betsy Ross Bridge, *355that the Betsy Boss Bridge was built in reliance on this promise and that the Commonwealth has failed and refused to build the highway with resulting loss to the petitioner of tolls and other revenues, are sufficient to withstand a demurrer to this suit based on the Commonwealth’s additional promises in the Interstate Compact that it would not impair the operation of the petitioner’s properties and that it, the Commonwealth, would be bound by all of its obligations under the Compact.